DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 03/22/2021.
Claims 26, 30-35, 37-41 and 43-46 are pending.
Claims 1-25, 27-29, 36 and 42 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to claims 30-32, 34-35, 37-41 and 44-46 filed 03/22/2021 have been fully considered and are persuasive. Accordingly previous rejection in view of Freda, Virtej and 3GPP have been withdrawn.
However, after further consideration the claims are rejected based on new ground of rejection in view of Freda, 3GPP and Virtej.

Regarding claim 45, the Applicant presented argument that the claim specifies “the resuming of one or more measurements according to measurement configurations stored while the wireless device was in RRC inactive state is performed selectively, in response to receiving an RRCResume message that does not include a new measurement configuration.” In other words, it is because the RRCResume message 

The Examiner respectfully disagrees, and would like to point that the test for obviousness is … what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) (MPEP 7.37.02).
Freda is silent on the resuming of one or more measurements according to measurement configurations stored while the wireless device was in RRC inactive state is performed selectively, in response to receiving an RRCResume message that does not include a new measurement configuration.
3GPP331 discloses (Page 31, -RRC_CONNECTED) Performs neighbouring cell measurements and measurement reporting. (Pages 66-67 Figure 5.3.3.1-3 RRC connection resume successful) UE receiving a RRCConnectionResume message from EUTRAN (wireless network) in response to UE sending a RRCConnectionResumeRequest message. E-UTRAN applies the procedure when resuming an RRC connection (while the UE is in RRC_IDLE, see Page 68 Section 5.3.3.2); (Page 138, 5.5.1) E-UTRAN provides the measurement configuration applicable for a UE in RRC_CONNECTED using the RRCConnectionReconfiguration or RRCConnectionResume message, (Page 148, 5.5.3.1) whenever the UE has a measConfig, perform RSRP and RSRQ measurements for each serving cell.

Table 6.1-1: Meaning of abbreviations used to specify the need for fields to be present
Abbreviation
Meaning
Need ON
(Used in downlink only)
Optionally present, No action
A field that is optional to signal. If the message is received by the UE, and in case the field is absent, the UE takes no action and where applicable shall continue to use the existing value (and/ or the associated functionality).


(Pages 294-295 RRCConnectionResume message) the RRCConnectionResume message is used to resume the suspended RRC connection, and RRCConnectionResume-r13-IEs ::= SEQUENCE {..
measConfig-r13 MeasConfig OPTIONAL, -- Need ON
}.
From the above, it is obvious to a person skill in art that a UE, after successfully going to RRC Connection state in response to receiving a RRCConnectionResume initiated by a UE sending RRCConnectionResumeRequest, to do measurement in RRC Connection state, RRCConnectionResume message may or may not include a measurement configuration (acknowledged by the Applicant), if the measurement configuration (parameter measConfig-r13) in RRCConnectionResume is absent, the UE shall use the existing value and/or the associated functionality (based on disclosures from Pages 252 and 294-295), implicitly disclosing a selective use of stored measurement configuration (the existing value and/or the associated functionality) in RRC Connection state, if measurement configuration is available or received via previous occasion of RRCConnectionReconfiguration or RRCConnectionResume message reception, and kept stored (while in idle/inactive state) before receiving the 
Virtej disclosing (Fig. 2 steps 210-216, Para [0030-0033, 0035, 0037] and Fig. 3 rrcConnectionResumeRequest) use of measurement configuration received in step 210 and stored during UE idle/inactivity state during steps 211-213, after connection resumption with eNB 202 in step 214 initiated by UE using a rrcConnectionResumeRequest (see Fig. 3 and which causes receiving a rrcConnectionResume with or without measConfig from eNB for successful RRC connection disclosed by 3GPP331 (Pages 66-67 Figure 5.3.3.1-3, Page 294-295)) for selective use of measurement configuration, instructed in step 210, for measurement in step 216 (see below in Section 5 for respecting Fig. 2 steps description), explicitly teaches resuming of one or more measurements according to measurement configurations stored while the wireless device was in RRC inactive state is performed selectively, (in response to receiving a rrcConnectionResume, with or without measConfig, from eNB in response to rrcConnectionResumeRequest from the UE), after successful connection resumption with the eNB). 
Therefore the combination of Freda, 3GPP331 and Virtej teaches “the resuming of one or more measurements according to measurement configurations stored while the wireless device was in RRC inactive state is performed selectively, in response to receiving an RRCResume message that does not include a new measurement configuration” required by claim 45.
Accordingly, claim 45 is rejected.

Claim 41 and 44 with similar features as in claim 45 are also rejected for the same reason as Claim 45. See below in Section 5.

Regarding claim 46, the Applicant presented argument that Freda, Virtej and 3GPP does not teach “resuming is performed according to one or more measurement configurations stored while the wireless device was in the RRC inactive state, despite receiving an RRCResume message that includes a new measurement configuration”. (REMARKS, Pages 16 of 20 -17 of 20).

The Examiner respectfully disagrees.
3GPP331 disclosing (Page 31, -RRC_CONNECTED) Performs neighbouring cell measurements and measurement reporting. (Pages 66-67 Figure 5.3.3.1-3 RRC connection resume successful) UE receiving a RRCConnectionResume message from EUTRAN (wireless network) in response to UE sending a RRCConnectionResumeRequest message. E-UTRAN applies the procedure when resuming an RRC connection (while the UE is in RRC_IDLE, see Page 68 Section 5.3.3.2); (Pages 76-77 Section 5.3.3.4a Reception of the RRCConnectionResume by the UE) 1> if the RRCConnectionResume message includes the measConfig: 2> perform the measurement configuration procedure as specified in 5.5.2; and (Pages 294-295 RRCConnectionResume message) the RRCConnectionResume message is used to resume the suspended RRC connection), teaches receiving an RRCResume message that includes a new measurement configuration (and to use the measurement 
Virtej discloses (Fig. 2 steps 210-216, Para [0030-0033, 0035, 0037] and Fig. 3 rrcConnectionResumeRequest) disclosing use of measurement configuration received in step 210 and stored during UE idle/inactivity state during steps 211-213, after connection resumption with eNB 202 in step 214 initiated by UE using a rrcConnectionResumeRequest (see Fig. 3 and which causes receiving a rrcConnectionResume, with or without measConfig, from eNB for successful RRC connection disclosed by 3GPP331 (Pages 66-67 Figure 5.3.3.1-3, Page 294-295))  for measurements in steps 216 and 219 (see below in Section 5 for respecting Fig. 2 steps description). 
The Virtej further discloses (Para [0040]) in some embodiments, the number of measurement samples to be reported may also be indicated to the user equipment within the measurement configuration. In such embodiments, after the indicated number of samples or measurements is reported (e.g. Fig. 2 steps 217, 220, using stored measurement configuration of step 210), the UE may fall back to applying the regular measurement configuration (implying first use the stored measurement configuration, then use the received measurement configuration in rrcConnectionResume in step 214, and disclosure in 3GPP331)).
Therefore, the combination of 3GPP331 and Virtej (combining with Freda), teaches first reporting an early measurement using stored measurement configuration before starting a regular measurement with the latest received measurement configuration as indicated by Virtej Fig. 2 and Para [0040], teaching “resuming is 
Accordingly, claim 46 is rejected.

Dependent claims 30-31, 34-35 and 37-40 being dependent on claim 45 and 46 are also rejected for the same reason as above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 30-31, 34-35, 37-40, 41, 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Freda Marino et al. (WO2018031603A, of IDS, hereinafter ‘FREDA') in view of 3GPP (3GPP TS 36.331 V15.0.0 (2017-12), of IDS, hereinafter ‘3GPP331’) and with further in view of Virtej et al. (US20190150014 with priority of us-provisional-application US 62587141, of record, hereinafter ‘VIRTEJ’).
Regarding claim 45, FREDA teaches a method, in a wireless device operating in a wireless network (Fig. 3, Para [0434]: WTRU engaging UL data transfer in an INACTIVE state and/or CONNECTED state), for handling measurement configurations (Para [0013]: WTRU measurement procedures for light connectivity ), the method comprising:
entering a Radio Resource Control (RRC) inactive state from an RRC connected state, in response to a message received from the wireless network (Para [0004]: A WTRU may have an inactive/idle mode, a light connected/Inactive mode and/or a connected/ Active mode. (Para [0151]) A network may initiate a light connectivity state. A WTRU in connected mode/state may transition to light connected mode based on a received network command. (Fig. 3, Step 3000, Para [0434]) At 3000, the WTRU may be triggered (e.g., implicitly and/or explicitly) to enter an INACTIVE state (from connected state by TRP1, see Fig. 3));
subsequently transitioning from the RRC inactive state to the RRC connected state (Para [0104]: A state transition may be autonomously initiated, and/or initiated from the reception of signaling from the network, (Page 295) to resume the suspended RRC connection). Fig. 3, Step 3006, Para [0434]:  WTRU may send the UL data to TRP2 at 3006, after entering a CONNECTED state (from inactive state)); and
resuming one or more measurements according to one or more measurement configurations (Para [0127]) Configuration aspect(s) may include a measurement configuration. (Para [0289]) WTRU (e.g., in a connected mode) may perform measurements on CRS and/or WTRU specific reference signals),
wherein said resuming is performed selectively, in response to receiving an RRCResume message (Para [0104]: the WTRU initiating a procedure that may lead to a change of state, performing a state transition to the CONNECTED state may include the WTRU initiating a RRC procedure that may re-establish, resume, and/or reconnect an RRC connection, or initiated from the reception of signaling from the network (RRCResume message, well known see 3GPP TS 36.331 V15.0.0 (2017-12), of IDS, Page 66-67 Figure 5.3.3.1-3: RRC connection resume, successful RRCConnectionResumeRequest and RRCConnectionResume messages).
FREDA is silent on the resuming of one or more measurements according to measurement configurations stored while the wireless device was in RRC inactive state is performed selectively, in response to receiving an RRCResume message that does not include a new measurement configuration.
In analogous art, 3GPP331 teaches resuming of one or more measurements according to measurement configurations stored while the wireless device was in RRC inactive state is performed selectively, in response to receiving an RRCResume message that does not include a new measurement configuration (Page 31, -RRC_CONNECTED: Performs neighbouring cell measurements and measurement reporting. (Pages 66-67 Figure 5.3.3.1-3 RRC connection resume successful) UE receiving a RRCConnectionResume message from EUTRAN (wireless network) in response to UE sending a RRCConnectionResumeRequest message. E-UTRAN applies the procedure when resuming an RRC connection (while the UE is in 
(Page 252, Table 6.1-1)  
Table 6.1-1: Meaning of abbreviations used to specify the need for fields to be present
Abbreviation
Meaning
Need ON
(Used in downlink only)
Optionally present, No action
A field that is optional to signal. If the message is received by the UE, and in case the field is absent, the UE takes no action and where applicable shall continue to use the existing value (and/ or the associated functionality).



(Pages 294-295 RRCConnectionResume message) the RRCConnectionResume message is used to resume the suspended RRC connection, and RRCConnectionResume-r13-IEs ::= SEQUENCE {..
measConfig-r13 MeasConfig OPTIONAL, -- Need ON
}.
From the above, it is obvious to a person skill in art that a UE, after successfully going to RRC Connection state in response to receiving a RRCConnectionResume initiated by a UE sending RRCConnectionResumeRequest, to do measurement in RRC Connection state, RRCConnectionResume message may or may not include a measurement configuration (acknowledged by the Applicant), if the measurement configuration (parameter measConfig-r13) in RRCConnectionResume is absent the UE shall use the existing value and associated functionality (based on disclosures from 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of 3GPP331 to the system of FREDA in order to take the advantage of a method for supporting connected mode mobility (3GPP331: Page 62 Section 5.3.1.3).
The combination of FREDA and 3GPP331 do not explicitly disclose resuming of one or more measurements according to measurement configurations stored while the wireless device was in RRC inactive state.
In an analogous art, VIRTEJ teaches the resuming of one or more measurements according to measurement configurations stored while the wireless device was in RRC inactive state (Fig. 2 Steps 210-217, Para [0030-0033]) In step 210, a user equipment (UE) 201 receive a configuration from a network entity (eNB) 202 to perform and report measurements in a first carrier frequency (CF1); in step 211, the user equipment enters inactive state (active mode to idle mode), and (later again) a connection setup by initiated UE between UE 201 and same network entity (eNB) 202, as shown in step 214 (see Fig. 3 and which causes receiving a rrcConnectionResume with or without measConfig from eNB for successful RRC connection disclosed by 3GPP331 (Pages 66-67 Figure 5.3.3.1-3, Page 294-295)); in step 215 measurement is enabled; (Para [0035]) a semi-stationary user equipment is to 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of VIRTEJ to the system of FREDA and 3GPP331 in order to take the advantage of a method for shortening the transition of the user equipment from the inactive or idle mode to a connected or active mode to decrease extra power consumption of the user equipment and to help speed up the reaction time and early measurement (VIRTEJ: Para [0023, 0030]).

Regarding claim 46, FREDA teaches a method, in a wireless device operating in a wireless network (Fig. 3, Para [0434]: WTRU engaging UL data transfer in an INACTIVE state and/or CONNECTED state), for handling measurement configurations (Para [0013]: WTRU measurement procedures for light connectivity state. (Para [0289]) WTRU may perform RRM and/or mobility measurements, e.g., as a function of WTRU state), the method comprising:
entering a Radio Resource Control (RRC) inactive state from an RRC connected state, in response to a message received from the wireless network 
subsequently transitioning from the RRC inactive state to the RRC connected state (Para [0104]: A state transition may be autonomously initiated, and/or initiated from the reception of signaling from the network, (Page 295) to resume the suspended RRC connection). Fig. 3, Step 3006, Para [0434]:  WTRU may send the UL data to TRP2 at 3006, after entering a CONNECTED state (from inactive state)); and
resuming one or more measurements, upon transitioning to the RRC connected state, according to one or more measurement configurations (Para [0127]) Configuration aspect(s) may include a measurement configuration. (Para [0289]) WTRU (e.g., in a connected mode) may perform measurements on CRS and/or WTRU specific reference signals).
FREDA is silent on resuming one or more measurements, upon transitioning to the RRC connected state, according to one or more measurement configurations stored while the wireless device was in the RRC inactive state, wherein said resuming is performed according to one or more measurement configurations stored while the wireless device was in the RRC inactive state, despite receiving an RRCResume message that includes a new measurement configuration.
3GPP331 teaches receiving an RRCResume message that includes a new measurement configuration (Page 31, -RRC_CONNECTED: Performs neighbouring cell measurements and measurement reporting. (Pages 66-67 Figure 5.3.3.1-3 RRC connection resume successful) UE receiving a RRCConnectionResume message from EUTRAN (wireless network) in response to UE sending a RRCConnectionResumeRequest message. E-UTRAN applies the procedure when resuming an RRC connection (while the UE is in RRC_IDLE, see Page 68 Section 5.3.3.2); (Pages 76-77 Section 5.3.3.4a Reception of the RRCConnectionResume by the UE) 1> if the RRCConnectionResume message includes the measConfig: 2> perform the measurement configuration procedure as specified in 5.5.2; and (Pages 294-295 RRCConnectionResume message) the RRCConnectionResume message is used to resume the suspended RRC connection).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of 3GPP331 to the system of FREDA in order to take the advantage of a method for supporting connected mode mobility (3GPP331: Page 62 Section 5.3.1.3).
The combination of FREDA and 3GPP331 do not explicitly disclose resuming one or more measurements, upon transitioning to the RRC connected state, according to one or more measurement configurations stored while the wireless device was in the RRC inactive state, wherein said resuming is performed according to one or more measurement configurations stored while the wireless device was in the RRC inactive state, despite receiving an RRCResume message that includes a new measurement configuration.
VIRTEJ teaches resuming one or more measurements, upon transitioning to the RRC connected state, according to one or more measurement configurations stored while the wireless device was in the RRC inactive state, wherein said resuming is performed according to one or more measurement configurations stored while the wireless device was in the RRC inactive state, despite receiving an RRCResume message that includes a new measurement configuration (Fig. 2 Steps 210-217, Para [0030-0033]) In step 210, a user equipment (UE) 201 receive a configuration from a network entity (eNB) 202 to perform and report measurements in a first carrier frequency (CF1). In step 211, the user equipment enters inactive state, in step 214 setup connection with eNB 202 (resumed  by using rrcConnectionResumeRequest, see Fig. 3, which may be responded with rrcConnectionResume message which may include measConfig as disclosed by 3GPP331 (Pages 66-67 Figure 5.3.3.1-3 RRC connection resume successful and Pages 294-295)), in steps 215 performs measurement on CF1; (Para [0035]) a semi-stationary user equipment is to store and use the current configuration for measurement or resuming measurement for cells/eNB after returning to same cell or resuming connection; (Para [0037]) in step 216 performs measurement on CF1  (using the stored configuration provided in step 210 and remained stored while in idle mode). (Para [0040]) In some embodiments, the number of measurement samples to be reported may also be indicated to the user equipment within the measurement configuration. In such embodiments, after the indicated number of samples or measurements is reported (as in Fig. 2 steps 217, 220, using stored measurement configuration of step 210), the UE may fall back to applying the regular measurement 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of VIRTEJ to the system of FREDA and 3GPP331 in order to take the advantage of a method for shortening the transition of the user equipment from the inactive or idle mode to a connected or active mode to decrease extra power consumption of the user equipment and to help speed up the reaction time with early measurement before starting regular measurement (VIRTEJ: Para [0023, 0030, 0040]).

Regarding claim 30, the combination of FREDA, 3GPP331 and VIRTEJ, specifically FREDA teaches wherein the method further comprises performing one or more of the following steps:
responsive to or in conjunction with entering the RRC inactive state, performing a set of actions related to handling of previously received measurement configurations (Para [0138]: A set of functions may correspond to state transition, e.g., transition to light connected state. A set of functions may perform operations corresponding to light connectivity (e.g., applying radio resource configuration applicable for light connectivity, e.g. performing measurements configured for light connectivity. (Para [0289]) WTRU may perform RRM and/or mobility measurements, e.g., as a function of WTRU state. WTRU (e.g., in a light connected ;
responsive to or in conjunction with entering the RRC inactive state, suspending one or more previously configured measurements (Para [0102]: Signaling associated with network controlled mobility (e.g., measurement and/or handover) may be undesirable, for example, when inactive devices may be allowed to stay in connected mode. (Para [0289]) WTRU may perform RRM and/or mobility measurements, e.g., as a function of WTRU state. WTRU (e.g., in a connected mode) may perform measurements on CRS and/or WTRU specific reference signals. WTRU (e.g., in a light connected mode) may perform measurements on reference signals specific to one or more groups of TRPs (e.g., a system signature and/or the like), implying measurements on CRS and/or WTRU specific reference signals are suspended); and
while in the RRC inactive state, performing a set of actions related to the handling of previously received measurement configurations (Para [0171]: A WTRU (e.g., in light connected state) may start performing measurements applicable for light connectivity. (Para [0284]) A WTRU may store a light connectivity configuration, e.g., upon transition to connected state. A WTRU may activate a stored configuration upon leaving connected state (see Para [0004, 0151] WTRU in connected mode/state may transition to light connected/inactivity mode). (Para [0289]) WTRU may perform RRM and/or mobility measurements, e.g., as a function of WTRU state. WTRU (e.g., in a connected mode) may perform measurements on CRS and/or WTRU specific reference signals. WTRU (e.g., in a light connected mode) may perform measurements ).

Regarding claim 31, the combination of FREDA, 3GPP331 and VIRTEJ, specifically FREDA teaches wherein performing the set of actions related to the handling of previously received measurement configurations responsive to or in conjunction with entering the RRC inactive state comprises storing all or a subset of measurement configurations existing as of entering the RRC inactive state (Para [0118]: A WTRU in light connected/loosely connected/Inactive mode and/or state (e.g., from the network's perspective) may have a WTRU context stored in the RAN, (Para [0125, 0127]) A WTRU context may include, for example, configuration aspect(s), Configuration aspect(s) may include a measurement configuration. (Para [0142]) A WTRU in a connected state may receive and/or store configuration aspects related to light connectivity. A WTRU may move to light connected state and/or activate the stored light connectivity configuration based on one or more rules, implying storing all or a subset of measurement configurations measurement configurations).

Regarding claim 34, the combination of FREDA, 3GPP331 and VIRTEJ, specifically FREDA teaches wherein performing the set of actions related to the handling of previously received measurement configurations responsive to or in conjunction with entering the RRC inactive state comprises releasing a subset of measurement configurations existing as of entering the RRC inactive state (Para 

Regarding claim 35, the combination of FREDA, 3GPP331 and VIRTEJ, specifically FREDA teaches wherein said releasing is performed selectively, in response to receiving an indication that a subset of the measurement configurations should be released (Para [0292]) Mobility may be provided during light connectivity, may trigger autonomous mobility based on one or more of: an availability of a (e.g., better) cell (e.g., based on measurement results, implying stored measurement configuration). (Para [0297-0298]) A WTRU may (e.g., upon selecting a target cell for autonomous mobility), may perform a RAN paging area update procedure 

Regarding claim 37, the combination of FREDA, 3GPP331 and VIRTEJ, specifically FREDA teaches wherein said suspending is performed selectively, in response to receiving an indication that measurements should be suspended (Fig. 3, Step 3000, Para [0434]) At 3000, the WTRU may be triggered (e.g., implicitly and/or explicitly) to enter an INACTIVE state (from connected state by TRP1, see Fig. 3). (Para [0289]) WTRU may perform RRM and/or mobility measurements, e.g., as a function of WTRU state. WTRU (e.g., in a connected mode) may perform measurements on CRS and/or WTRU specific reference signals. WTRU (e.g., in a light connected mode) may perform measurements on reference signals specific to one or more groups of TRPs (e.g., a system signature and/or the like), implying connected mode measurements are selective signals are suspended in response to explicit state transition trigger from network TRP).

Regarding claim 38, the combination of FREDA, 3GPP331 and VIRTEJ, specifically FREDA teaches suspending comprises suspending all existing measurements except for one or more measurements explicitly indicated to the wireless device (Para [0284]) A WTRU may store a light connectivity configuration, e.g., upon transition to connected state. A WTRU may activate a stored configuration upon leaving connected state (see Para [0004, 0151] WTRU in connected mode/state may transition to light connected/inactivity mode). (Para [0287, 0289]: Targeted measurement resources may be a function of WTRU state. For example, a WTRU (e.g., in a connected mode) may perform measurements on cell specific reference signals (e.g., CRS and/or the like) and/or WTRU specific reference signals. For example, a WTRU (e.g., in a light connected mode) may perform measurements on reference signals specific to one or more groups of TRPs (e.g., a system signature and/or the like). For example, a system signature may be common to a RAN paging area, implying connected mode measurements are suspended in light connected mode).

Regarding claim 39, the combination of FREDA, 3GPP331 and VIRTEJ, specifically FREDA teaches wherein the method further comprises releasing one or more parts of stored measurement configurations in response to one or more of a predefined set of triggering events (Para [0292]) Mobility may be provided during light connectivity, may trigger autonomous mobility based on one or more of: an availability of a (e.g., better) cell (e.g., based on measurement results, implying stored measurement configuration). (Para [0298]) A WTRU may determine what part of stored 

Regarding claim 40, the combination of FREDA, 3GPP331 and VIRTEJ, specifically FREDA teaches wherein the predefined set of triggering events includes any one or more of the following:
a cell reselection (Para [0292]) Mobility may be provided during light connectivity, may trigger autonomous mobility based on one or more of: an availability of a (e.g., better) cell (e.g., based on measurement results));
a cell reselection within New Radio (NR) and with Long Term Evolution (LTE) cells connected to 5G core (5GC), performing of periodic RAN Area updates (Para [0209-0210]: A WTRU may (e.g., upon detecting a change in a RAN paging area) perform a RAN paging area update procedure. A WTRU may initiate one or more RAN PA update procedures, for example, according to one or more of the following (e.g., triggers): a determination of change in a RAN PA area; an expiration of a periodic RAN PA update timer; upon receiving a RAN paging message with a RAN PA update trigger, a change in RAN PA configuration; detecting WTRU entrance into an NR cell from an L TE cell in a light connected state; detecting WTRU entrance into an LTE cell from an NR cell in light connected state; and/or performing a RAN PA update procedure at the WTRU);
intra-radio access technology (RAT) cell reselection (Para [0290]: A WTRU may limit the number of neighbor cells to measure and/or track in a light connected 
expiration of a timer, configured by RRC, such as in an RRCSuspend message, entering a new radio access network (RAN) area (Para [0252-256]: One or more radio resources that may be specific to light connectivity operation may be configured at the time a WTRU enters a light connected state (e.g., using a control message from the network), perhaps for example during a response to a RAN paging area update procedure and/or in the RAN Paging message. Radio resources may be dedicated to a WTRU, to a group of WTRUs, and/or may be common to (e.g., one or more, or all) WTRUs in a light connected state. A validity timer may associated with a dedicated and/or common resource. A validity region may be associated with a dedicated resource configuration. A WTRU may release (e.g., stop transmission and/or reception on) a dedicated and/or common resource, for example, when a validity timer expires and/or when a WTRU moves out of a validity region. A configuration may allow a WTRU to release a dedicated and/or common resource at a different time and/or place than an exit from a light connected state), 
performing of periodic RAN Area updates (Para [0209-0210]: A WTRU may (e.g., upon detecting a change in a RAN paging area) perform a RAN paging area update procedure. A WTRU may initiate one or more RAN PA update procedures, for example, according to one or more of the following (e.g., triggers): a determination of change in a RAN PA area; an expiration of a periodic RAN PA update timer; upon 
a change in cell coverage, by detecting that a set of downlink beams covering the wireless device have changed (Para [0209]: A WTRU may determine a change in paging area, for example, based on a (e.g., specific) realization of a RAN PA For example, a WTRU may perform a determination based on measurements of a reference signal, a change in broadcast signaling and/or a change in connectivity control).
inter-frequency cell reselection;
attempting to resume, by sending an RRCResumeRequest, and receiving an RRCConnectionSetup; and

Regarding claim 41, FREDA teaches a method, in one or more nodes in or connected to a wireless network (Fig, 1A RAN 104 and WTRU 102a-d in communication system 100, Fig. 3 WTRU connected with TRP1, Para [0434]: WTRU engaging UL data transfer in an INACTIVE state and/or CONNECTED state), for providing for handling of measurement configurations (Para [0013]: WTRU measurement procedures for light connectivity state. (Para [0289]) WTRU may perform RRM and/or mobility measurements, e.g., as a function of WTRU state), the method comprising:
configuring a wireless device to, upon transitioning from a Radio Resource Control (RRC) inactive state to an RRC connected state (Fig. 3 step 3006, Connection Resume, Connected, Para [0104]: A state transition may be autonomously initiated, and/or initiated from the reception of signaling from the network, (Page 295) to resume the suspended RRC connection). (Para [0434])  WTRU may send the UL data to TRP2 at 3006, after entering a CONNECTED state (from inactive state), resume one or more measurements according to one or more measurement configurations (Para [0115-0116]) network may configure one or more rules that may determine a number of WTRU actions (e.g., in a specific scenario) related to WTRU transition(s) between idle operation, light connected operation and/or fully connected operation. (Para [0127]) Configuration aspect(s) may include a measurement configuration. (Para [0289]) WTRU may perform RRM and/or mobility measurements, e.g., as a function of WTRU state. WTRU (e.g., in a connected mode) may perform measurements on CRS and/or WTRU specific reference signals, it is obvious that RRM and/or mobility measurements are to be resumed by WTRU after returning to connected mode),
wherein the method comprises configuring the wireless device to, upon entering the RRC inactive state, perform (Para [0138]: A set of functions may correspond to state transition, e.g., transition to light connected state, perform operations corresponding to light connectivity):
a set of actions related to the handling of measurement configurations responsive to or in conjunction with entering the RRC inactive state (Para [0138]: A set of functions may correspond to state transition, e.g., transition to light connected state. A set of functions may perform , wherein the set of actions comprises resuming one or more measurements according to one or measurement configurations (Para [0127]) Configuration aspect(s) may include a measurement configuration. (Para [0289]) WTRU (e.g., in a connected mode) may perform measurements on CRS and/or WTRU specific reference signals), wherein said resuming is performed selectively, in response to receiving an RRCResume message (Fig. 3 step 3006, Connection Resume, Connected, Para [0104]: the WTRU initiating a procedure that may lead to a change of state, performing a state transition to the CONNECTED state may include the WTRU initiating a RRC procedure that may re-establish, resume, and/or reconnect an RRC connection, or initiated from the reception of signaling from the network (RRCResume message, well known, see 3GPP TS 36.331 V15.0.0 (2017-12), of IDS, Page 66-67 Figure 5.3.3.1-3: RRC connection resume, successful RRCConnectionResumeRequest and RRCConnectionResume messages).

In analogous art, 3GPP331 teaches resume one or more measurements according to one or more measurement configurations stored while the wireless device was in the RRC inactive state, wherein the set of actions comprises resuming one or more measurements according to one or more measurement configurations stored while the wireless device was in the RRC inactive state, wherein the said resuming is performed selectively, in response to receiving an RRCResume message that does not include a new measurement configuration (Page 31, -RRC_CONNECTED: Performs neighbouring cell measurements and measurement reporting. (Pages 66-67 Figure 5.3.3.1-3 RRC connection resume successful) UE receiving a RRCConnectionResume message from EUTRAN (wireless network) in response to UE sending a RRCConnectionResumeRequest message. E-UTRAN applies the procedure when resuming an RRC connection (while the UE is in RRC_IDLE, see Page 68 Section 5.3.3.2); (Page 138, 5.5.1) E-UTRAN provides the measurement configuration applicable for a UE in RRC_CONNECTED using the RRCConnectionReconfiguration or RRCConnectionResume message, (Page 148, 
(Page 252, Table 6.1-1)  
Table 6.1-1: Meaning of abbreviations used to specify the need for fields to be present
Abbreviation
Meaning
Need ON
(Used in downlink only)
Optionally present, No action
A field that is optional to signal. If the message is received by the UE, and in case the field is absent, the UE takes no action and where applicable shall continue to use the existing value (and/ or the associated functionality).



(Pages 294-295 RRCConnectionResume message) the RRCConnectionResume message is used to resume the suspended RRC connection, and RRCConnectionResume-r13-IEs ::= SEQUENCE {..
measConfig-r13 MeasConfig OPTIONAL, -- Need ON
}.
From the above, it is obvious to a person skill in art that a UE, after successfully going to RRC Connection state in response to receiving a RRCConnectionResume initiated by a UE sending RRCConnectionResumeRequest, to do measurement in RRC Connection state, RRCConnectionResume message may or may not include a measurement configuration (acknowledged by the Applicant), if the measurement configuration (parameter measConfig-r13) in RRCConnectionResume is absent the UE shall use the existing value and associated functionality (based on disclosures from Pages 252 and 294-295), implicitly disclosing a selective use of stored measurement configuration in RRC Connection state, if available or received via previous occasion of RRCConnectionReconfiguration or RRCConnectionResume message reception, and 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of 3GPP331 to the system of FREDA in order to take the advantage of a method for supporting connected mode mobility (3GPP331: Page 62 Section 5.3.1.3).
The combination of FREDA and 3GPP331 do not explicitly disclose resume one or more measurements according to one or more measurement configurations stored while the wireless device was in the RRC inactive state, wherein the set of actions comprises resuming one or more measurements according to one or more measurement configurations stored while the wireless device was in the RRC inactive state.
In an analogous art, VIRTEJ teaches resume one or more measurements according to one or more measurement configurations stored while the wireless device was in the RRC inactive state, wherein the set of actions comprises resuming one or more measurements according to one or more measurement configurations stored while the wireless device was in the RRC inactive state (Fig. 2 Steps 210-217, Para [0030-0033]) In step 210, a user equipment (UE) 201 receive a configuration from a network entity (eNB) 202 to perform and report measurements in a first carrier frequency (CF1); in step 211, the user equipment enters inactive state (active mode to idle mode), and (later again) a connection setup by initiated UE between UE 201 and same network entity (eNB) 202, as shown in step 214 (see Fig. 3 and which causes receiving a rrcConnectionResume with or without measConfig from 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of VIRTEJ to the system of FREDA and 3GPP331 in order to take the advantage of a method for shortening the transition of the user equipment from the inactive or idle mode to a connected or active mode to decrease extra power consumption of the user equipment and to help speed up the reaction time and early measurement (VIRTEJ: Para [0023, 0030]).

Regarding claim 44, FREDA teaches one or more network nodes (Fig, 1A RAN 104 and WTRU 102a-d in communication system 100, Fig. 3 TRP1, TRP2, Para [0095. 0099]: Nodes, TRP/NR-eNB) comprising:
communication circuitry, and processing circuitry operatively associated with the communication circuitry and configured to (Para [0095. 0099]: Nodes, TRP/NR-eNB):
configure a wireless device to, upon transitioning from a Radio Resource Control (RRC) inactive state to an RRC connected state (Fig. 3 step 3006, Connection Resume, Connected, Para [0104]: A state transition may be autonomously initiated, and/or initiated from the reception of signaling from the network, (Page 295) to resume the suspended RRC connection). (Para [0434])  WTRU may send the UL data to TRP2 at 3006, after entering a CONNECTED state (from inactive state), resume one or more measurements according to one or more measurement configurations (Para [0127]) Configuration aspect(s) may include a measurement configuration. (Para [0289]) WTRU (e.g., in a connected mode) may perform measurements on CRS and/or WTRU specific reference signals),
wherein the processing circuitry is configured to configure the wireless device to, upon entering the RRC inactive state(Para [0138]: A set of functions may correspond to state transition, e.g., transition to light connected state, perform operations corresponding to light connectivity), perform:
a set of actions related to the handling of measurement configurations responsive to or in conjunction with entering the RRC inactive state (Para [0138]: A set of functions may correspond to state transition, e.g., transition to light connected state. A set of functions may perform operations corresponding to light connectivity (e.g., applying radio resource configuration applicable for light connectivity, e.g. performing , wherein the set of actions comprises resuming one or more measurements according to one or measurement configurations (Para [0127]) Configuration aspect(s) may include a measurement configuration. (Para [0289]) WTRU (e.g., in a connected mode) may perform measurements on CRS and/or WTRU specific reference signals),  wherein said resuming is performed selectively, in response to receiving an RRCResume message (Fig. 3 step 3006, Connection Resume, Connected, Para [0104]: the WTRU initiating a procedure that may lead to a change of state, performing a state transition to the CONNECTED state may include the WTRU initiating a RRC procedure that may re-establish, resume, and/or reconnect an RRC connection, or initiated from the reception of signaling from the network (RRCResume message, well known, see 3GPP TS 36.331 V15.0.0 (2017-12), of IDS, Page 66-67 Figure 5.3.3.1-3: RRC connection resume, successful RRCConnectionResumeRequest and RRCConnectionResume messages).
FREDA is silent on resume one or more measurements according to one or more measurement configurations stored while the wireless device was in the RRC inactive state, wherein the set of actions comprises resuming one or more measurements 
In analogous art, 3GPP331 teaches resume one or more measurements according to one or more measurement configurations stored while the wireless device was in the RRC inactive state, wherein the set of actions comprises resuming one or more measurements according to one or more measurement configurations stored while the wireless device was in the RRC inactive state, wherein the said resuming is performed selectively, receiving an RRCResume message that does not include a new measurement configuration (Page 31, -RRC_CONNECTED: Performs neighbouring cell measurements and measurement reporting. (Pages 66-67 Figure 5.3.3.1-3 RRC connection resume successful) UE receiving a RRCConnectionResume message from EUTRAN (wireless network) in response to UE sending a RRCConnectionResumeRequest message. E-UTRAN applies the procedure when resuming an RRC connection (while the UE is in RRC_IDLE, see Page 68 Section 5.3.3.2); (Page 138, 5.5.1) E-UTRAN provides the measurement configuration applicable for a UE in RRC_CONNECTED using the RRCConnectionReconfiguration or RRCConnectionResume message, (Page 148, 5.5.3.1) whenever the UE has a measConfig, perform RSRP and RSRQ measurements for each serving cell.
(Page 252, Table 6.1-1)  
Table 6.1-1: Meaning of abbreviations used to specify the need for fields to be present
Abbreviation
Meaning
Need ON
(Used in downlink only)
Optionally present, No action
A field that is optional to signal. If the message is received by the UE, and in case the field is absent, the UE takes no action and where applicable shall continue to use the existing value (and/ or the associated functionality).



(Pages 294-295 RRCConnectionResume message) the RRCConnectionResume message is used to resume the suspended RRC connection, and RRCConnectionResume-r13-IEs ::= SEQUENCE {..
measConfig-r13 MeasConfig OPTIONAL, -- Need ON
}.
From the above, it is obvious to a person skill in art that a UE, after successfully going to RRC Connection state in response to receiving a RRCConnectionResume initiated by a UE sending RRCConnectionResumeRequest, to do measurement in RRC Connection state, RRCConnectionResume message may or may not include a measurement configuration (acknowledged by the Applicant), if the measurement configuration (parameter measConfig-r13) in RRCConnectionResume is absent the UE shall use the existing value and associated functionality (based on disclosures from Pages 252 and 294-295), implicitly disclosing a selective use of stored measurement configuration in RRC Connection state, if available or received via previous occasion of RRCConnectionReconfiguration or RRCConnectionResume message reception, and stored before receiving the latest RRCConnectionResume without measConfig-r13 to get to the RRCConnection state).
3GPP331: Page 62 Section 5.3.1.3).
The combination of FREDA and 3GPP331 do not explicitly disclose resume one or more measurements according to one or more measurement configurations stored while the wireless device was in the RRC inactive state, wherein the set of actions comprises resuming one or more measurements according to one or more measurement configurations stored while the wireless device was in the RRC inactive state.
In an analogous art, VIRTEJ teaches resume one or more measurements according to one or more measurement configurations stored while the wireless device was in the RRC inactive state, wherein the set of actions comprises resuming one or more measurements according to one or more measurement configurations stored while the wireless device was in the RRC inactive state (Fig. 2 Steps 210-217, Para [0030-0033]) In step 210, a user equipment (UE) 201 receive a configuration from a network entity (eNB) 202 to perform and report measurements in a first carrier frequency (CF1); in step 211, the user equipment enters inactive state (active mode to idle mode), and (later again) a connection setup by initiated UE between UE 201 and same network entity (eNB) 202, as shown in step 214 (see Fig. 3 and which causes receiving a rrcConnectionResume with or without measConfig from eNB for successful RRC connection disclosed by 3GPP331 (Pages 66-67 Figure 5.3.3.1-3, Page 294-295)); in step 215 measurement is enabled; (Para [0035]) a semi-
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of VIRTEJ to the system of FREDA and 3GPP331 in order to take the advantage of a method for shortening the transition of the user equipment from the inactive or idle mode to a connected or active mode to decrease extra power consumption of the user equipment and to help speed up the reaction time and early measurement (VIRTEJ: Para [0023, 0030]).


Allowable Subject Matter
Claims 26 and 43 are allowed.
Regarding claim 26, FREDA, VIRTEJ, 3GPP331 either alone or in combination fails to teach wherein said storing is performed selectively, in response to receiving an indication that the measurement configurations or a subset of the measurement configurations should not be released.
43 with analogous features as in claim 26 is also allowed.

Claims 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and in intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 32, FREDA, VIRTEJ, 3GPP331 either alone or in combination fails to teach wherein said storing is performed selectively, in response to receiving an indication that the measurement configurations or a subset of the measurement configurations should not be released.
Claim 33 is dependent on claim 32.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US20200128422), describing method for performing measurement and device supporting the same
Park et al. (US20190132066), describing beam-based measurement configuration


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/UN C CHO/Supervisory Patent Examiner, Art Unit 2413